By the Court, Geo. G. Babnabd, J.
In trespass, all who aid or assist are principals. (Bacon’s Abr. title Trespass G.) The defendant, by directing the imprisonment of the plaintiff, was guilty of it, when he told the officer who made the arrest to take the plaintiff back and lock him up, in contemplation of law he did the act which the officer did who followed the direction. He is not permitted to show that the act was not the consequence of the request, which the law adjudges to be part and parcel of the act itself. He can not direct a trespass and after its commission escape upon the ground that the officer violated his duty in obeying the direction. The action is made out, and no justification is pretended for the trespass committed by the defendant’s direction. (Coats v. Darby, 2 N. Y. Rep. 517.) It was the defendant’s duty to direct, the plaintiff to be taken before a magistrate. The law required the officer to do that, and the superintendent is the executive head of the police force, and has the direction and control of it, subject to the rules and regulations of the board of police. He is to see that his force executes the law. When a person is arrested without warrant and the law requires that the person so arrested be “ immediately and without delay ” conveyed before the nearest magistrate, it is the superintendent’s plain duty to govern his force accordingly, and not to direct the imprison^ ment of the person, arbitrarily and without process of law, for the space of eight days. The knowledge that this imprb sonment continued for this length of time did aggravate the defendant’s offense, and upon that point the charge was right.
The judgment should be affirmed, with costs.
Geo. G. Barnard, Sutherland and Davis, Justices.]